FIRST COURT OF APPEALS
     I        ,01 Fannin Streets HOUSTON                                           U.S.POSTAGE» PITNEY BOWES
                Houston,Texas 7-^2^96p
                                     ,01 &F& "IS
                RE:     Case No. •jP|i$rg-%)03 94-CR
                                                                                   *n™°2 $©©@.34(
                                                                                   0001372104 APR 01   2015
Style: Alfred Rodriguez, J :FIRST COURT OFAPPEALS
          v.    The   State    of -Texas


              The   State    has    waived                                brief   in the above referenced
cause on this               date.




T.       C.    Case #   1931465                                            A.   Prine,     Clerk of the-Court

                                           Alfred     Rodriguez Junior
                                           SPN #01504484
                                           14022    Walter Rd.                                 ANK.
                                           Houston,    TX   77014


                    wxxes;            .>7"3-   .UE-- !«««"          .?.2K:'*7ilI:^-i"5r-